[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                           MARCH 21, 2007
                             No. 06-14925                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 06-00025-CR-T-26-EAJ

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                  versus

OLDEMAR EDMUNDO ROLDAN-SAMUDIO,

                                                   Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (March 21, 2007)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Oldemar Edmundo Roldan-Samudio appeals his two concurrent 135-month

sentences for possession with intent to distribute five kilograms or more of cocaine

while aboard a vessel subject to the jurisdiction of the United States, in violation of

46 U.S.C. app. § 1903(a), (g), and 21 U.S.C. § 960(b)(1)(B)(ii), and conspiracy to

possess with intent to distribute five kilograms or more of cocaine while aboard a

vessel subject to the jurisdiction of the United States, in violation of 46 U.S.C. app.

§ 1903(a), (g), (j), and 21 U.S.C. § 960(b)(1)(B)(ii). On appeal, Roldan-Samudio

argues that the district court clearly erred in denying a minor-role reduction and

that his sentence is unreasonable. For the reasons set forth more fully below, we

affirm.

      Roldan-Samudio and seven codefendants were indicted on the above-

mentioned charges, to which Roldan-Samudio pled guilty. According to the

presentence investigation report (“PSI”), on January 12, 2006, the U.S. Coast

Guard obtained permission to board and search a Panamanian commercial

freighter, ultimately finding 50 bales of cocaine, which weighed 1,134 kilograms.

Roldan-Samudio was identified as the second engineer, and the other seven

codefendants held the following positions: captain, chief engineer, first and second

officers, deck seaman, machinist, and cook. The freighter’s route took it from

Spain, to Trinidad, to the Dominican Republic, to Guyana, and to Haiti. In the



                                           2
early morning hours of January 12, 2006, the entire crew participated in the

transfer of the 50 bales of cocaine from a go-fast vessel off the coast of Venezuela.

Roldan-Samudio was held accountable for 1,134 kilograms of cocaine at

sentencing.

      Roldan-Samudio argued that he should receive a minor-role adjustment

based on the circumstances surrounding his participation in the voyage, contending

that he did not learn of the illegal purpose of the voyage until the ship left port and

was threatened when he tried to leave the ship. Roldan-Samudio further argued

that this was his first voyage and he was there as a trainee, he did not have any real

leadership role, and he did nothing of any great relevance concerning the drug

voyage. The district court overruled Roldan-Samudio’s objection, relying on

Roldan-Samudio’s accountability for 1,134 kilograms of cocaine and the lack of

evidence that Roldan-Samudio was less culpable than any of the other crew

members. His resulting Guideline range was 135-168 months’ imprisonment.

      After hearing arguments concerning a reasonable sentence, the district court

found that Roldan-Samudio embarked on a major drug venture and that nothing in

the statutory factors warranted a variance from the advisory Guidelines. Noting

that it gave an enhancement to the captain and downward departures based on the

government’s motion to two other defendants, the court found no reason to treat



                                           3
Roldan-Samudio differently than any of the remaining defendants in this case who

had received 135-month sentences. Accordingly, the court imposed a 135-month

sentence.

                           I. Mitigating-role reduction

      On appeal, Roldan-Samudio asserts that the district court clearly erred in

denying a minor-role reduction because he was tricked into going on the voyage

and lacked a leadership role or a role in planning the criminal scheme.

      “[A] district court’s determination of a defendant’s role in the offense is a

finding of fact to be reviewed only for clear error.” United States v. De Varon, 175

F.3d 930, 937 (11th Cir. 1999) (en banc). The Guidelines provide for a two-level

decrease if the defendant was a minor participant in any criminal activity.

U.S.S.G. § 3B1.2(b). Section 3B1.2 permits an adjustment to the Guideline range

for a defendant who is substantially less culpable than the average participant. Id.

§ 3B1.2, comment. (n.3). A defendant is a minor participant if he is less culpable

than most other participants, but his role cannot be described as minimal. Id.

§ 3B1.2, comment. (n.5). “The defendant bears the burden of proving his minor

role by a preponderance of the evidence.” United States v. Boyd, 291 F.3d 1274,

1277 (11th Cir. 2002).

      In determining a defendant’s mitigating role in the offense, the district court



                                          4
first “must measure the defendant’s role against the relevant conduct for which [he]

was held accountable at sentencing” and, second, “may also measure the

defendant’s role against the other participants, to the extent that they are

discernable, in that relevant conduct.” De Varon, 175 F.3d at 945. As to the

second prong, “the district court must determine that the defendant was less

culpable than most other participants in [his] relevant conduct.” Id. at 944.

Moreover, relative culpability is not necessarily dispositive, as none of the

participants may have played a minor or minimal role. Id. Where a drug courier’s

relevant conduct is limited to his own criminal act, a district court may legitimately

conclude that the courier played an important or essential role in that crime. See

id. at 942-43. We have provided a non-exhaustive list of examples of relevant

factual considerations informing the ultimate finding of the defendant’s role in the

offense: the “amount of drugs, fair market value of drugs, amount of money to be

paid to the courier, equity interest in the drugs, role in planning the criminal

scheme, and role in the distribution.” Id. at 945.

      Roldan-Samudio’s actual and relevant conduct were one and the same. He

was held accountable only for the 1,134 kilograms of cocaine aboard the vessel,

which he and the rest of the crew transferred from the go-fast boat onto the ship.

Despite his claim that he was tricked into going on the voyage and lacked a



                                           5
planning or leadership role, Roldan-Samudio provided no evidence showing that

his responsibilities aboard the vessel were less important to the enterprise than

those of the other crew members. Thus, Roldan-Samudio failed to show that he

was less culpable than most other participants. U.S.S.G. § 3B1.2, comment. (n.5);

De Varon, 175 F.3d at 944. Accordingly, we hold that the district court did not

clearly err in denying a minor-role adjustment.

                          II. Reasonableness of Sentence

      Roldan-Samudio contends that his sentence is unreasonable, relying on his

positive history and characteristics, the circumstances surrounding his participation

in the voyage, and the shorter sentences received by two of his codefendants,

including the Chief Engineer, who outranked him.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

Our review for reasonableness is deferential. United States v. Thomas, 446 F.3d

1348, 1351 (11th Cir. 2006). We consider the factors outlined in 18 U.S.C.

§ 3553(a) and the district court’s reasons for imposing the particular sentence.

United States v. Williams, 456 F.3d 1353, 1360-61 (11th Cir. 2006), pet. for cert.

filed, (U.S. Oct. 19, 2006) (No. 06-7352). The § 3553(a) factors take into account:

       (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness

                                           6
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). “[T]here is a range of

reasonable sentences from which the district court may choose” and the burden of

establishing that the sentence is unreasonable in light of the record and the

§ 3553(a) factors lies with the party challenging the sentence. Id. at 788. “When

reviewing the length of a sentence for reasonableness, we will remand for

resentencing if we are left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” Williams, 456 F.3d at 1363.

      The district court noted Roldan-Samudio’s participation in a major drug

venture and, rather than comparing him to his two codefendants who received

downward departures based on the government’s § 5K1.1 motion, found that he

should be treated the same as the codefendants who received 135-month sentences.

Roldan-Samudio’s offenses carried a statutory maximum term of life

imprisonment. 46 U.S.C. app. § 1903(g)(1) (repealed 2006); 21 U.S.C.

                                           7
§ 960(b)(1)(B)(ii). We hold that the district court’s 135-month sentence, which

was at the low end of the advisory Guideline range, significantly below the

applicable statutory maximum term of life imprisonment, and was the same

sentence imposed on Roldan-Samudio’s codefendants who were not beneficiaries

of a downward departure, was reasonable. Cf. Thomas, 446 F.3d at 1356-58

(rejecting the argument that the defendant’s 121-month sentence was unreasonable

when compared to his co-conspirators’ significantly lower sentences, as it was

“well within the bounds of reasonableness” for the district court to find that the

defendant was a leader or organizer and, therefore, impose a lengthier sentence).

      In light of the foregoing, we

      AFFIRM.




                                           8